Citation Nr: 0932828	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral third degree pes planus with 
eversion (also claimed as flat feet to include skin 
condition, toenail condition and bone deformities); and if 
so, whether service connection is warranted.

2.  Entitlement to service connection for arthritis, to 
include as secondary to bilateral third degree pes planus 
with eversion.

3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to bilateral third degree 
pes planus with eversion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from December 1940 to March 
1941.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which declined to reopen the Veteran's 
claim of entitlement to service connection for bilateral 
third degree pes planus with eversion and denied entitlement 
to service connection for arthritis and a right ankle 
disability, both to include as secondary to bilateral third 
degree pes planus.  The Veteran submitted a notice of 
disagreement with the aforementioned denials in September 
2007 and timely perfected his appeal in February 2008.

With regard to the Veteran's petition to reopen his claim for 
bilateral pes planus, to establish jurisdiction over this 
issue, the Board must first consider whether new and material 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & West Supp. 2009).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully 
under the analysis section, new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for bilateral pes planus.

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
that proceeding has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral third degree pes planus with eversion in a decision 
issued in May 1948.  The Veteran did not appeal that decision 
and it is final.

2.  The Veteran submitted requests to reopen his claim of 
entitlement to service connection for bilateral third degree 
pes planus with eversion on multiple occasions prior to 
filing the present claim; however, as the Veteran did not 
submit any additional evidence in the aforementioned 
attempts, no formal rating decisions were issued and thus, 
the May 1948 rating decision is considered the last final 
prior denial of the claim.

3.  Evidence submitted subsequent to the RO's May 1948 
decision is not cumulative or redundant, and relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for bilateral third degree 
pes planus with eversion.

4.  The competent medical evidence of record establishes that 
the Veteran suffered from bilateral third degree pes planus 
with eversion at the time of his entry into active duty 
service.

5.  The competent medical evidence of record indicates that 
there was no worsening of the Veteran's pre-existing 
bilateral pes planus beyond its natural progression during 
his military service.

6.  The preponderance of the evidence is against a finding 
that arthritis is the result of a disease or injury in 
service, nor was it caused by or aggravated by a service-
connected disability.

7.  The preponderance of the evidence is against a finding 
that a right ankle disability is the result of a disease or 
injury in service, nor was it caused by or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's May 1948 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
bilateral third degree pes planus with eversion is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 
(2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral third degree pes planus with eversion has been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2008).

3.  The Veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.304 (2008); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

4.  The Veteran's pre-existing bilateral third degree pes 
planus with eversion was not aggravated by service; 
therefore, service connection is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008); 
VAOPGCPREC 3-03 
(July 16, 2003); Wagner, supra.
5.  Arthritis was not incurred in or aggravated by service, 
and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.307, 
3.309, 3.310 (2008).

6.  A right ankle disability was not incurred in or 
aggravated by service, and it is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the Veteran be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions for the first three elements.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that 38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claims 
at issue.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  Despite 
this change in the regulation, the July 2006 notice letter 
informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  The July 2006 
letter also provided notice of the elements of new and 
material evidence and the reasons for the prior denial.  The 
criteria of Kent are accordingly satisfied.  See Kent, supra.  

Since the Board has reopened the Veteran's claim of 
entitlement to service connection for bilateral third degree 
pes planus with eversion and concluded that the preponderance 
of the evidence is against the claims for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

With respect to the issue of entitlement to service 
connection for bilateral third degree pes planus with 
eversion, the record indicates that the Veteran participated 
in a September 2008 VA examination and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the Veteran, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on this particular claim.

Regarding the issues of entitlement to service connection for 
arthritis and a right ankle disability, to include as 
secondary to bilateral pes planus, the Board concludes that 
examinations are not needed because the only evidence 
indicating the Veteran "suffered an event, injury or disease 
in service" or that these disabilities are secondary to his 
bilateral pes planus, is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  Further, the Veteran is not service-connected 
for bilateral pes planus.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a Veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a Veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of past events.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence 

In this case, the Veteran contends that his current pes 
planus is related to service.  He testified that he began 
having pain in his feet during service and was hospitalized 
for a bilateral foot injury for one week during active duty.  
He reported that he was ultimately discharged from the 
service due to his foot condition.  The Veteran stated that 
he has had problems with his feet since service and currently 
uses a cane and a walker to aid mobility.  See June 2009 
hearing transcript.  

Historically, by a rating action dated in May 1948, the RO 
denied service connection for bilateral pes planus.  The 
Veteran did not appeal this decision.  Thereafter, the 
Veteran submitted multiple requests to reopen his claim, but 
did not provide any additional evidence.  Accordingly, the RO 
did not adjudicate these requests and the last prior final 
denial is the May 1948 rating decision.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  
A claim will be reopened if new and material evidence is 
presented.  See 38 U.S.C.A. § 5108.  Because the May 1948 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  See Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Gustus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the Veteran's claim in light of all the evidence.  
See Gustus, 3 Vet. App. at 512.

The pertinent evidence of record at the time of the May 1948 
rating decision included the Veteran's service treatment 
records.  Service treatment records revealed that the Veteran 
entered service with bilateral pes planus, was treated for a 
flare-up of pes planus during service, and was discharged due 
to his pes planus.  The Veteran's December 1940 enlistment 
examination report noted bilateral, third degree pes planus 
with slight eversion, no symptoms, and no disability.  The 
service records show the Veteran was hospitalized for 
treatment of pes planus in February 1941.  In a March 1941 
discharge examination report, the examiner noted bilateral, 
third degree pes planus that was symptomatic.  The report 
indicated that the Veteran could no longer perform his 
military duties such as drilling, marching, and hiking.  The 
Veteran was honorably discharged in March 1941 after 
approximately four months of active service.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the May 1948 rating decision denied 
the Veteran's claim because there was no evidence of record 
showing that the Veteran's bilateral pes planus was due to or 
aggravated by service.  

The pertinent evidence of record since the 1948 rating 
decision includes, VA treatment records, a February 2008 
private medical opinion and a September 2008 VA medical 
opinion.  Treatment records show multiple occasions of 
treatment for bilateral foot pain with arthritis.  

In February 2008, Dr. C. provided a medical opinion that the 
Veteran's bilateral pes planus was a direct result of his 
time in service because he has continued to experience pain 
in the feet and lower extremities since he was treated in 
service.  The examiner stated that in his medical opinion, 
the Veteran's condition was permanently worsened by service.

In September 2008, the Veteran was afforded a VA examination 
of the bilateral feet.  The examiner noted degenerative joint 
disease of the feet and ankles as well as the collapse of the 
medial and longitudinal arches consistent with pes planus.  
The Diagnosis was bilateral, third degree pes planus and 
degenerative joint disease of the feet and ankles.  The 
examiner opined, in essence, that the Veteran's pes planus 
was not aggravated by service.  The examiner stated that the 
condition would not be expected to appreciably increase in 
severity during the short period of time that the Veteran was 
in service, rather the condition had continued to progress 
over the intervening 67 years since service discharge.  
Therefore, the examiner opined that there was no objective 
evidence of a worsening of the pre-existing pes planus during 
active duty, but that the worsening of the condition had 
occurred since discharge.  

The 2008 private medical opinion and the September 2008 VA 
examination are "new" because they have not previously been 
submitted and are "material" because they represents 
medical nexus opinions that raises a reasonable probability 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2008).  
Accordingly, the Board finds that new and material evidence 
has been submitted.  Therefore, the claim is reopened.  

III.  The Merits of the Claims

The Veteran contends that he currently suffers from bilateral 
pes planus that has been aggravated beyond the natural 
progression of the disease by his time in service.  He 
further contends that he currently suffers from arthritis and 
a right ankle disability that are either the direct result of 
service or secondary to his bilateral pes planus.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2008).  Secondary service connection 
may also be established for a disorder which is aggravated by 
a service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c) (2008)); see also Allen v. Brown, 8 Vet. 
App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner, supra.  The Court has held, 
however, that this presumption attaches only where there has 
been an entrance examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General 
Counsel noted that "[u]nder the language of [38 U.S.C. § 
1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Bilateral Pes Planus

Having determined that the Veteran's claim of entitlement to 
service connection for bilateral third degree pes planus with 
eversion is reopened, the Board must next determine if it 
will be prejudicial to the Veteran if the Board addresses the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Here, the Board may proceed to adjudicate the merits of the 
claim without prejudice to the Veteran.  See VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  In light of the fact that 
the Veteran has been given the opportunity to submit evidence 
and argument on the underlying issue and has done so, and 
because of the Board's favorable decision to reopen the 
claim, there is no risk of prejudice to the Veteran by the 
Board proceeding with a de novo review of his claim.  See 
Bernard, supra.

At the outset, the Board notes that the Veteran has a current 
diagnosis of bilateral pes planus.  Thus, he has satisfied 
the first element required under Hickson [current 
disability].  See Hickson, supra.

Despite the Veteran's contentions that he did not have a pre-
existing foot condition upon entry into service, the December 
1940 enlistment examination report noted that the Veteran 
suffered from asymptomatic bilateral pes planus.  See Service 
Entrance Examination Report; December 13, 1940.  The service 
medical records thus go beyond a mere "bare conclusion 
without a factual predicate in the record."  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Moreover, there is no 
evidence to the contrary.  There is thus clear and 
unmistakable evidence that bilateral pes planus pre-existed 
the Veteran's military service.  Because there is evidence of 
bilateral pes planus in the pre-induction physical 
examination report and no competent evidence to the contrary, 
the statutory presumption of soundness is rebutted.  See 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

The Board must next determine whether the Veteran's pre-
existing bilateral pes planus underwent an increase in 
severity during his active military service, thereby 
triggering the presumption of aggravation.  See Maxson v. 
West, 12 Vet. App. 453 (1999) [the presumption of aggravation 
is generally triggered by evidence that a pre-existing 
disability has undergone an increase in severity in service]; 
see also Sondel v. West, 13 Vet. App. 213 (1999).

There are two medical opinions of record which address the 
matter of aggravation.  In the Veteran's favor is the 
February 2008 statement from D.C.C., D.P.M., F.A.C.F.A.S., 
which noted the Veteran's military records dated from 
February 6, 1941 to March 25, 1941 were reviewed.  Dr. D.C.C. 
stated that he began treating the Veteran in January 2007 for 
his pes planus and since that time, his symptoms had 
increased.  He further noted that he did not see where any 
treatment was rendered from February 6, 1941 to the last 
entry on March 25, 1941.  Consequently, Dr. D.C.C. opined 
that he has continued to suffer since that time.  It was Dr. 
D.C.C.'s opinion that "beyond a reasonable degree of medical 
certainty" the Veteran's present condition was the direct 
result of his time in service.  He later stated, somewhat in 
opposition to the initial opinion, that "it is my profession 
opinion that the patient's condition has been permanently 
worsened by his military service while he was serving our 
country."  See Statement of D.C.C., D.P.M., F.A.C.F.A.S.; 
February 11, 2008.

Also of note, the private examiner stated:

[A]s "as board-certified lower extremity 
surgeon, I have paid taxes for over the last 
30 years and have been proud to pay taxes.  
I know it helps our military defend our 
country.  When a person like this chooses to 
defend our country and has problems as a 
result of it, it is only right that he be 
treated with dignity and respect with 
continued care and disability compensation 
for the pain and suffering he has had over 
the years.  This man is in his eighties now 
and is barely getting around, but we are 
helping him as much as we can.  I would 
greatly recommend doing anything we can to 
help him financially to live a more 
comfortable life due to his disability.  I 
want to know that the people who served our 
country are truly respected and honored, and 
they deserve the greatest and utmost care 
and respect."

See Statement of D.C.C., D.P.M., F.A.C.F.A.S.; February 11, 
2008.

Contrary to these findings are those of the September 2008 VA 
examiner, who determined that "there is no objective 
evidence of worsening of the pre-existing pes planus while 
the Veteran was on active duty."  In support of this 
conclusion, the examiner emphasized that despite the fact 
that the Veteran's bilateral pes planus was asymptomatic at 
entry into service and symptomatic upon discharge from 
service (approximately three months later), this is not a 
condition which would be expected to appreciably increase in 
severity in such a short time span.  Further, there was no 
indication of worsening of the condition in the short time he 
was in service.  However, the VA examiner opined that there 
had been considerable worsening of the pre-existing pes 
planus since the Veteran was discharged from service.  See VA 
Feet Examination Report; September 12, 2008.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).


After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinion of the 
September 2008 VA examiner, who found no aggravation of the 
pre-existing pes planus, to be of greater probative value 
than the earlier findings to the contrary.

First, and most importantly, the VA examiner based her 
opinion as to the lack of aggravation of the pre-existing pes 
planus on a review of the Veteran's medical records and 
entire claims file, incorporating previous medical findings 
(to include the findings of Dr. D.C.C. in February 2008) into 
her analysis.  Moreover, Dr. D.C.C. did not offer a rationale 
or basis for his finding that the Veteran's bilateral pes 
planus was aggravated by his approximately three months in 
service.   In fact, Dr. D.C.C. provided contradictory 
conclusions, at one time stating that the Veteran's pes 
planus was the direct result of service and then later 
stating that his condition was not aggravated by service.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].

Unlike the opinion of Dr. D.C.C., the opinion of the 
September 2008 VA examiner appears to be based on a review of 
the Veteran's entire medical history.  The Board notes that 
in his statement, Dr. D.C.C. stated that he had reviewed the 
Veteran's service treatment records dated from February 6, 
1941 to March 26, 1941.  The Veteran entered into active duty 
service in December 1940.  There is no indication that Dr. 
D.C.C. reviewed the Veteran's entrance examination, 
indicating that his bilateral pes planus pre-existed service.  
The September 2008 VA examination report was well-reasoned 
and drew on specific aspects from the Veteran's medical 
history, including his pre-existing bilateral pes planus and 
his post-service career as a janitor.  As such, the Board 
finds the VA opinion to be highly probative.

Furthermore, Dr. D.C.C. did not address the lack of medical 
evidence of symptomatic bilateral pes planus for over 60 
years after the Veteran was discharged from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that that the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against aggravation of a pre-existing condition 
by military service).  Therefore, the Board finds that the 
private examiner's opinion is simply not supported by the 
evidence of record showing no service for pes planus for many 
years after service.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179-80 (2005) (noting that although the Board may not 
reject a medical opinion solely because it is based on facts 
reported by the veteran but may do so where the facts are 
inaccurate or are unsupported by the other evidence of 
record).  

Additionally, the Board notes that Dr. D.C.C.'s commentary 
noted above was highly emotionally charged.  Although Dr. 
D.C.C.'s sentiments are honorable, they detract from his 
ability to form an objective opinion and reduce his 
credibility.  Therefore, the Board finds the VA examiner's 
2008 opinion to be the most probative in this case as it was 
based on a complete review of the evidence of record, 
provided objective rationale, and is fully supported by the 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion).  

The only other evidence in the claims file alleging that the 
Veteran's pre-existing bilateral pes planus was aggravated 
during service consists of the Veteran's own statements.  It 
is well settled, however, that lay persons without medical 
training, such as the Veteran, are not qualified to render 
medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 
(2008).  The Veteran's statements are accordingly lacking in 
probative value.
Accordingly, because the evidence of record indicates that 
there was no increase in disability during to service, the 
Board finds that the presumption of aggravation is not for 
application.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2008).  In conclusion for reasons and bases stated 
above, the Board concludes that a preponderance of the 
evidence is against the Veteran's claim.  The benefit sought 
on appeal is accordingly denied.

Arthritis and Right Ankle Disability

The Veteran contends that he currently suffers from arthritis 
and a right ankle disability that are either the direct 
result of his time in service or secondary to his bilateral 
pes planus.

As noted above, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Initially, the Board notes that the Veteran has been 
diagnosed with arthritis of the bilateral feet and ankles.  
See VA Medical Center treatment records,2001 through 2006; VA 
Examination Report, September 12, 2008; see also Hickson and 
Wallin, supra.

With regard to the question of direct service connection, 
there is no evidence that the Veteran was diagnosed with 
arthritis or a right ankle disability while in service.  
Further, with respect to the one year presumptive period for 
arthritis found in 38 C.F.R. § 3.309(a), the evidence 
indicates arthritis was not diagnosed until decades after 
service.  Thus, element (2) of Hickson has not been 
satisfied.  See Hickson, supra.

Turning to the question of medical nexus, the Board again 
notes the February 2008 private opinion of Dr. D.C.C., which 
stated "[t]he feet are the foundation of the human body, and 
when they are off, the ankles, legs, knees, hips and back are 
off.  This causes severe osteoarthritis in the feet along 
with the ankle joints, knee joints, back and hip joints, 
which he now has."  As noted above, Dr. D.C.C. stated that 
it was his opinion that the Veteran's "present condition" 
was a direct result of his time served in the United States 
military.  Again, the Board does not find this opinion to be 
persuasive, as Dr. D.C.C. did not provide any reasons and 
bases for why arthritis or a right ankle disability was due 
to service.  Further, there is no indication in service that 
the Veteran suffered from a disease or injury that could have 
been the initial cause of the Veteran's currently diagnosed 
arthritis.  See Prejean, supra.

As there is no evidence of a disease or injury in service, no 
evidence of arthritis within one year of discharge from 
service and no credible medical nexus, the Veteran's claims 
of entitlement to service connection for arthritis and a 
right ankle disability are denied on a direct basis.

With regard to the Veteran's claim of entitlement to 
secondary service connection, the Board notes that the 
Veteran has currently diagnosed disabilities, but that he is 
not service connected for bilateral pes planus, the basis of 
his claims.  Again, the Board has considered the Veteran's 
contentions; however, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  See 
Espiritu, supra.  Accordingly, his claims fail on the basis 
of elements (2) and (3) of Wallin.  See Wallin, supra.

In conclusion for reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claims.  The benefits sought on appeal are 
accordingly denied.









ORDER

The application to reopen the claim of entitlement to service 
connection for bilateral third degree pes planus with 
eversion is granted, and, to that extent only, the appeal is 
granted.

Entitlement to service connection for bilateral third degree 
pes planus with eversion is denied.

Entitlement to service connection for arthritis, to include 
as secondary to bilateral third degree pes planus with 
eversion, is denied.

Entitlement to service connection for a right ankle 
disability, to include as secondary to bilateral third degree 
pes planus with eversion, is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


